Citation Nr: 1220301	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a mood disorder, diagnosed as major depressive disorder.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2010, the Board denied the Veteran's claim for entitlement to an evaluation in excess of 30 percent for a mood disorder, diagnosed as major depressive disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the parties to the appeal filed a joint motion asking the Court to vacate and remand the Board's decision.  The Court granted the motion and the matter returned to the Board for further consideration.  

In the joint motion filed with the Court, the parties to the appeal agreed that the Board's July 2010 decision should be vacated because the Board failed to discuss a March 2008 VA peripheral nerves examination in which the examiner noted that the Veteran had been unemployed since 2001 due to his pain and lack of mental concentration.  The joint motion cited error in the Board's failure to consider whether this statement demonstrated that a higher disability rating was warranted for the Veteran's service-connected mood disorder and whether a claim for total disability based on individual unemployability (TDIU) had been raised.  

In a rating decision dated in March 2012, entitlement to a TDIU was granted effective March 7, 2008.  A supplemental statement of the case dated in March 2012 continued the Veteran's 30 percent disability evaluation for his mood disorder, diagnosed as major depressive disorder.

In December 2011, the Board remanded the matter to the RO for further development to include a VA mental disorder examination.  The case has now returned to the Board for further appellate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

The Veteran's mood disorder, diagnosed as major depressive disorder, is not manifested by social and occupational impairment, with reduced reliability and productivity, by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment. 


CONCLUSION OF LAW

The requirements for an evaluation in excess of 30 percent for a mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9434, 9435 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2011).

The Court further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim; veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2007.  That notice also advised the Veteran as to the information and evidence necessary to substantiate the disability rating and an effective date for the award of benefits assigned in cases where service connection is warranted.  While this letter was furnished after the issuance of the appealed December 2002 rating decision, the appeal was subsequently readjudicated in Supplemental Statements of the Case issued in June 2008, March 2010, and March 2012.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded VA examinations in January 2010 and February 2012 that were fully adequate for the purposes of determining the current disability level of the major depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not contend otherwise.  

Overall, there is no error on the part of VA in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

The Veteran's service-connected mood disorder, currently diagnosed as major depressive disorder, has been assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9434, 9435 (2011). 

Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a rating of 30 percent is assignable for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events). 

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association) DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32). 

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2011). 

Background 

The December 2002 rating decision on appeal continued the Veteran's 30 percent disability evaluation for the service-connected mood disorder. 

In September 2002, the Veteran was afforded a VA examination where he reported feelings of depression, hopelessness, and worthlessness.  He stated that he had not entertained any suicidal or homicidal thoughts, and had no history of suicide attempts.  The examiner stated that the Veteran denied any neurovegetative signs of depression.  The examiner further reported that the Veteran's mood was depressed and his affect restrictive.  However, the Veteran's thought process was goal oriented without any flight of ideas or loosening of associations.  He denied any hallucinations and no delusions were noted.  His cognition was intact and he had fair insight into his condition and fair judgment.  The examiner diagnosed the Veteran with a mood disorder due to chronic back pain with depressive features and assigned him a GAF score of 65. 

In March 2008, the Veteran was afforded a VA peripheral nerves examination.  The examiner noted that the Veteran had been unemployed since 2001 due to pains and lack of mental concentration.  The Veteran reported several automobile accidents (possibly six) in one year period from 2001 to 2002.  Upon the examiner asking why he had these accidents the Veteran responded that he could not function mentally.  This examiner made no comments concerning the Veteran's statements of lack of mental concentration or mental functioning.

The Veteran was afforded an additional VA examination in January 2010.  At the examination the Veteran reported feelings of sadness, characterized himself as withdrawn, and felt life was void.  He reported some difficulty with sleeping.  He also reported crying spells once every week or two.  Additionally, the Veteran stated that he had strained familial relationships with his two daughters, although he was able to maintain effective social relationships with the few friends he had.  He used socialization with these friends to help cope with feelings of sadness.  He further stated that he experienced concentration problems, some irritability and anger.  The Veteran reported that he is able to maintain effective control and reported no episodes of violence or physical aggression. 

During the examination, the VA examiner noted that the Veteran was neatly groomed, friendly, cooperative, and attentive.  The Veteran's affect was noted to be full and his speech clear and coherent.  The examiner described the Veteran's thought process and content as unremarkable, and stated that the Veteran had no hallucinations or delusions.  The examiner reported that the Veteran does not experience obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The examiner diagnosed the Veteran with major depressive disorder, in partial remission and assigned him a GAF score of 57.  The examiner added that the Veteran did not show reduced reliability and productivity due to his mental disorder symptoms; the Veteran's mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school; and that there was not total occupational and social impairment due to mental disorder signs and symptoms.  However, the examiner reported that the Veteran presented with depressive symptoms that caused an occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning.  

An October 2010 VA treatment record noted the reason for the Veteran's visit as requesting help for obtaining unemployability benefits.  The diagnosis of mood disorder was continued with a GAF score of 55, indicating moderate impairment in social and occupational functioning.  

The Veteran was afforded a VA mental disorders examination in February 2012.  During the examination the Veteran reported that things were "pretty bleak" and "even daily necessary activities are cut to a minimum".  He stated he had become a hermit because of his pain and had a depressed mood every day, but that his lack of activity was more associated with pain than with mood disturbance.  He reported sleep disturbance with awakening due to broken teeth.  He reported panic attacks when he was taken off medication, but that it was associated with opium withdrawal and his concerns about having to live without opiates.  He reported memory problems and difficulty with concentration.  However, the examiner noted there was no evidence of difficulty remembering dates, details of incidents, or names of providers.  The examiner diagnosed depressive disorder and found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner identified the primary reason for this level of impairment as due to symptoms of depressed mood, chronic sleep impairment, and mild memory loss.  The examiner found the Veteran capable of managing his own financial affairs.  The examiner noted the Veteran was employable from a mental health perspective, but also noted that the opinion did not consider the effects of general medical conditions on occupational functioning.  In conclusion the examiner stated that the Veteran reported mild to moderate mood symptoms associated with chronic pain and difficulty multi-tasking but would likely be capable of completing simple, repetitive tasks from a mental health perspective.  The Veteran was assessed a GAF score of 60.

Analysis

After a review of the record, the Board finds that entitlement to an evaluation in excess of 30 percent for the service connected psychiatric disorder is not warranted.

In reaching the above conclusion, the Board notes that the evidence of record does not show that the occupational and social impairment from the disability more nearly approximates the deficiencies in most areas contemplated by a 50 disability rating, or symptoms of the type as to warrant even higher ratings.  While the Veteran did report some symptoms of depression, trouble sleeping, and trouble socializing with his family, there is no evidence of flattened affect, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands or impairment of memory, judgment or abstract thinking.  Although the Veteran reported panic attacks at the February 2012 VA examination, those were attributed to being taken off his pain medication and associated with opioid withdrawal and his concerns about having to live without opiates.  In addition, although the Veteran reported experiencing memory problems and losing his place in conversation, the examiner noted him to be a good historian, with no evidence of difficulty remembering dates, details of incidents, or names of providers.  Further, as the February 2012 VA examiner pointed out, the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  In other words, the examiner concluded that the overall impairment associated with the psychiatric disorder was consistent with the criteria for a 30 percent evaluation.  The medical opinions of record concerning his employability have indicated that he is not unemployable due to his psychiatric disorder alone (TDIU based on all service-connected disabilities has been granted).  Additionally, the Veteran's GAF scores of 55 to 60 indicate that the Veteran experiences mild to moderate symptomatology consistent with the 30 percent evaluation currently assigned.  

Although the VA March 2008 peripheral nerves examination noted the Veteran's complaints of lack of mental concentration or mental functioning, two mental health professionals who examined the Veteran described his symptoms as no more than moderate.

After considering the totality of the evidence of record, the Board finds that the criteria for an evaluation in excess of 30 percent have not been met.  The pertinent medical evidence collectively reflects that the Veteran's major depressive disorder is primarily characterized by depressed mood, sleep impairment, minor difficulty in establishing effective familial relationships, and mild memory loss.  The Board finds that these symptoms more nearly approximate occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The only medical opinions to directly address the level of impairment support this conclusion.

Overall, the evidence does not support an evaluation in excess of 30 percent for a mood disorder, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, in the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, as discussed above, the rating criteria for the service-connected mood disorder reasonably describe the Veteran's disability level and symptomatology.  In fact, the rating criteria are specifically inclusive of occupational and social impairment.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluations is required.  Id. 


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected major depressive disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


